DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claims 10-12 are objected to because of the following informalities.
Considering Claims 10-12: Claims 10-12 recite the limitation “the entire cellulose-containing powders.”  It is clear that this limitation has antecedent basis in the “cellulose-containing powder” of the preamble of claim 10.  However, unless applicant has a reason for using the plural “powders” in claims 10-12, applicant should change this term to the singular “powder” for consistency with the “powder” of the antecedent basis..
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 10-18 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2011137094 (Yoshino; see English-language machine translation of record at 103-page prior art reference made of record by applicant on June 13, 2019).
Considering Claims 10-12: Yoshino teaches an example composition containing 50 g of amorphous cellulose and 5 g of a maleic-acid modified polypropylene identified by the trade name UMEX 1010.  (Yoshino, ¶ 0184, Production Example 9; ¶ 0183).  
The maleic-acid modified polypropylene of Yoshino reads on the “high-molecular weight compounds having acid anhydrides” additive (A) of claim 10.  The examiner recognizes that Yoshino states that the UMEX 1010 is a polypropylene modified with maleic acid rather than maleic anhydride.  However, one of ordinary skill in the art would have a reasonable expectation that the UMEX 1010 additive of Yoshino would meet the requirements of the additive of claim 10 because the present specification states at       ¶ 0029 that UMEX products are “[p]referred commercially available” products that can be used as the (A) additive.
Yoshino teaches that the term “amorphous cellulose” is used to refer to cellulose having a crystallinity of less than 50 percent.  (Id. ¶ 0020).  Yoshino teaches that the cellulose crystallinity is a cellulose type I crystallinity.  (Id.).  In the example composition, Yoshino identifies the amorphous cellulose as “amorphous cellulose D.”  (Id. ¶ 0183).  Yoshino teaches that the “amorphous cellulose D” is prepared in a pulverizing process followed by sieving with a 75 µm sieve.  (Id. ¶ 0176).  The amorphous cellulose D reads on the cellulose component of the cellulose-containing powder of claim 10.
Yoshino does not expressly teach that the proportion of particles in the amorphous cellulose having a particle size of 32 µm or less is 20 percent by volume or less, as recited by claim 10, or the distributions recited by claim 11 and 12.  However, as indicated above, Yoshino teaches that the “amorphous cellulose D” is prepared in a pulverizing process followed by sieving with a 75 µm sieve.  (Id. ¶ 0176).  Yoshino further teaches generally that it is suitable that the amorphous cellulose have a particle size of 150 µm or less, or 50 µm or less.  (Id. ¶ 0071).  The particle sizes taught by Yoshino overlap with the particle size ranges recited by claims 10-12.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA see MPEP § 2144.05(I).  Based on the teachings of Yoshino at ¶¶ 0071 and 0176, one of ordinary skill in the art would have had a motivation and reasonable expectation of success in using amorphous particle size distributions in which substantially all of the particles were sized 50, 75, or 150 µm.  Such distributions read on distribution of particle sizes of claims 10-12.
Considering Claims 13-15: Yoshino teaches that the cellulose having a crystallinity of less than 50 percent is mixed with a polyolefin resin.  (Yoshino, ¶ 0009).  The polyolefin resin of Yoshino reads on the thermoplastic resin composition of claim 13.  The UMEX 1010 of Yoshino reads on the polymer having a cellulose-affinity site of claims 13-15.  With respect to the molecular weight limitation of claim 14, the present specification at    ¶ 0172 provides evidence that UMEX 1010 has a weight average molecular weight of 30,000.
Considering Claim 16: Yoshino teaches that the composition may be prepared using various types of mills, including vibration mills.  (Yoshino, ¶ 0063, 00183).  Yoshino does not teach the use of any liquids in the mills, and one of ordinary skill would reasonably understand the milling suggested by Yoshino to be milling in a dry state.
Furthermore claim 16 is a product-by-process claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); see MPEP § 2113.  Yoshino teaches a composition that meets the limitations of the claimed resin composition, and there is no evidence that the method used to produce the components of the composition would materially affect the structure of the final product.
Considering Claims 17, 18, and 22: Yoshino teaches that the cellulose material is preferably used in an amount of 5 to 50 parts per 100 parts of the polyolefin to produce a resin molded product.  (Yoshino, ¶ 0102).
Response to Arguments
Applicant’s arguments in the remarks dated February 12, 2021, have been fully considered, and the examiner responds as follows.
A) At page 14 of the remarks, applicant points out correctly that the example in Yoshino pointed to in the prior Office Action at ¶ 0184 is titled “Production Example 9” rather than “Example 9,” as indicated in the point citation in the obviousness rejection.  The examiner agrees with applicant, and applicant’s point is not superfluous because there does appear to be an Example 9 that is referred to at ¶ 0205 of the translation (as within the range of Examples 1 to 50).  The full name of the example at ¶ 0184 that appears in the translation is “Production Example 9 of Amorphous Cellulose Amorphous.”  It is the content of this example rather than its name that is relevant to the substance of the obviousness rejection.  Moreover, the examiner believes that it is clear from the record that the example being relied on by the examiner in the prior Office Action is “Production Example 9” because this is the example that appears at ¶ 0184, which is referred to by paragraph number in the point citation.
B) At pages 14-16 of the remarks, applicant argues that Yoshino does not teach the limitation of claim 10 requiring that “the proportion of particles having particle size of 32 µm or less, in the entire cellulose-containing powders, is 20% by volume or less.”  Applicant points to specific examples of compositions taught by Yoshino that appear to contain cellulose particles smaller than those of the claimed range.  However, the examiner is relying on the general teachings of Yoshino to meet the particle size limitation of claim 10.  Specifically, as set forth in the obviousness rejection above, Yoshino teaches generally that it is suitable that the amorphous cellulose have a particle size of 150 µm or less, or 50 µm or less.  (Yoshino, ¶ 0071).  The particle sizes taught by Yoshino overlap with the particle size range recited by claim 10.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Based on the teachings of Yoshino at ¶ 0071, one of ordinary skill in the art would have had a motivation and reasonable expectation of success in using amorphous particle size distributions in which substantially all of the 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767